DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 6/2/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 42, the term “an effective amount of light” is indefinite, as it is unclear what specific amount of light would be considered effective.  For example, the amount of light is a term of degree, depending on the patient’s condition, the agent used, the light intensity, duration and/or wavelength.  As such, what would be effective for one user may not be effective for another user. Therefore, the scope of the claim is impossible to ascertain.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-28, 30, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heacock et al (WO 2013/155366).
Regarding the above claims, Heacock et al discloses a light therapy apparatus  comprising: a mouthpiece (Fig. 3) disposable within a mouth of a subject (configured to be used as such), the mouthpiece comprising; a bite tray (200); a first inner flange (214) and a second inner flange (216) coupled to a first side (lingual side) of the bite tray, the first and second inner flanges each comprising a plurality of light emitters (203); an outer flange (213) coupled to a second side of the bite tray (labial side), the outer flange comprising a plurality of light emitters (203); wherein the first and second inner flanges are independently deflectable (see [0033], [0037], [0045]-[0046], [0049], [0060]-[0062], [0087] and claim 24); a light sensitive agent which is configured to be applied within the mouth of the subject (e.g. peroxide, see [0088] and [0063]); and a controller in communication with the plurality of light emitters which are programmed to administer an effective amount of light upon the light sensitive agent within the mouth (see [0039] e.g. chip).  The Examiner notes that the flanges are interpreted to be capable of independently deflecting, at least to some degree since movement of one flange does not impart the same movement in the other flange, and since the core is formed of a material having some flex (see [0060]) and the coating is formed of an elastic polymeric material [0062], and alternatively, the core can be provided only as a planar shape with the coating forming the entirety of the flanges (see [0061]).  
Heacock et al additionally discloses wherein the mouthpiece is rotatable between an upright position and an inverted position, wherein the mouthpiece is configured to administer light to an upper jaw of the subject when disposed in the upright position in the mouth and to administer light to a lower jaw of the subject when the mouthpiece is disposed in the inverted position in the mouth (configured to be used as such if so desired; per claim 28); wherein the outer flange (213) is a first outer flange and the mouthpiece further comprises a second outer flange (215) coupled to the second side (labial side) of the bite tray (see Fig. 3; per claim 30); wherein the light emitters of the flanges are configured to emit light having a wavelength from about 400 to about 1200 nm, or about 845 to about 865 nm (see [0045], per claims 35-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al (WO 2013/155366 A1).
Regarding the above claims, Heacock et al discloses all the features of the claimed invention, as explained above, except wherein the device comprises an extraoral housing having the controller as a required.  
Heacock, however, according to the embodiment of Figs. 6a-c, teaches a mouthpiece coupled to an extraoral housing (505) comprising a controller (550) which provides instructions for controlling the light parameters (see [0033] and [0100]-[0108]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heacock of Fig. 3 to include the extraoral housing with controller as taught by Heacock, Fig. 6, as such modification would provide an improved user interface and larger area for electronics and power supply, and would merely involve the rearrangement of known parts of the device (controller), which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04 (VI)(C)).  Additionally, it is noted that in the modified device of Heacock, as combined above, the controller comprises instructions to administer pulsed light (see claim 24 and [0033]; per claim 38), and wherein the controller comprises instructions to administer light having an energy density from about 1 to about 5 J/cm2 (see [0046], per claim 41).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al in view of Farrell (US 2012/0196243 A1).
Regarding claim 29, Heacock et al dose not teach wherein the mouthpiece comprise a third inner flange, coupled to the first side of the tray, wherein the third inner flange is independently deflectable as required. 
Farrell, however, teaches a mouthpiece for orthodontic treatment comprising a third inner flange (60) formed on a first (lingual) side of the device (see [0157]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heacock to include Farrell’s third inner flange, as such modification would aid in training the tongue position, preventing tongue thrusting and improper tongue positioning when using the device (see Farrell, above).  It is noted that should the device of Heacock be modified with Farrell’s third inner flange, as combined above, the resultant device of Heacock would include the three flanges, all independently deflectable, due to the shape of the construction of the third flange (see Farrell) and the material of the Heacock device (see above).  
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al in view of French (WO 2010/098761).
Regarding the above claims, Heacock et al does not specifically teach that the device comprises flexible circuit boards, with the plurality of emitters coupled to the flexible circuit boards, and the flexible circuit boards coupled to an extra-oral housing as required.  
French, however, teaches a mouthpiece (20, see Figs. 1-4) comprising an inner flange (e.g. lingual vertical wall) and outer flange (labial vertical wall), wherein the outer flange comprises a first flexible circuit board (12) coupled to a plurality of light emitters (16) in the outer flange, and which communicatively couples the light emitters to an extra oral housing (26); and wherein the inner flange comprises a second flexible circuit board (14) coupled to a plurality of light emitters (16) in the inner flange, and which communicatively couples the light emitters to an extra oral housing (26).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heacock to include French’s extra oral housing and flexible circuit boards, as such modification would larger area for electronics and power supply, reducing the risk of running out of power or overheating, and would improve the flexibility and reduce the thickness of the device, allowing a better fit and improved patient comfort.  
Claims 39-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Heacock et al in view of Brawn (US 2012/0148975 A1).
Regarding claims 39-40 and 42, Heacock et al discloses all the features of the claimed invention, as explained above, including wherein that the light intensity may be varied (see [0046]) and wherein the device is configured for treating or preventing periodontitis (e.g. via use of peroxide), but does not explicitly teach that the pulsed light has a duty cycle of about 20%, or wherein the controller comprises instructions to administer light having an intensity from about 200 to about 500 mW/cm2, and wherein the light is configured for treating or preventing periodontitis as required. 
Brawn, however, teaches a method and device to accelerate or regulate orthodontic tooth movement utilizing light therapy (see abstract), wherein the device uses pulsed LEDs having a duty cycle of about 20% [0090] and can emit light at an intensity of 200-500 mW/cm2 (see [0069]).  Brawn additionally discloses that the light therapy is configured for treating or preventing periodontitis (see [0125]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Heacock to include Brawn’s duty cycle and intensity and use in treating periodontitis, as such modification would reduce the risk of overheating of the LEDs, would allow for a shorter overall treatment time and improve overall health of the mouth and gums.  
Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments.
Additionally Applicant’s arguments have not addressed the explicit teachings and explanations relied on above, and no specific arguments to the prior art references are provided.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 10111729 teaches a similar mouthpiece with light emitters for treating a variety of conditions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772